Citation Nr: 1514127	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  02-14 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased evaluation for service-connected ulcerative colitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  In September 2005, the Board issued a decision which denied the claim on appeal.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a January 2007 Joint Motion for Remand (Joint Motion), the Court remanded this appeal in January 2007 for development in compliance with the Joint Motion.  In August 2007, the Board again issued a decision which denied the claim on appeal.  In May 2009, the Court vacated the Board's August 2007 decision and remanded the claim for further adjudication.  This case was then remanded by the Board in May 2011, September 2011, and September 2012 for additional development.  That development having been completed, this claim is once again before the Board.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

On March 3, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the appellant, through his authorized representative, has withdrawn this appeal (see March 3, 2015 letter) and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


